ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive. With respect to 35 U.S.C. § 103, the Applicant argues:
“However, there is no teaching or suggestion in Hannah of randomly rotating or shuffling of the plurality of vehicle identifiers for each of the plurality of probe points from the vehicle, as presently recited in each of the amended independent claims. 
Both Zachary and Hannah are silent as to the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle. There is no reshuffling or rotating of a plurality of vehicle identifiers for each of a plurality of probe points of a vehicle.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The term “vehicle identifier” is broadly recited in the claims and is not explicitly defined in the specification of the present application. Therefore, “vehicle identifier” may be broadly interpreted as any vehicle identification.
As previously cited in the Office Action dated May 5, 2022, Zachary [0007] discloses “…the vehicle event report message includes a vehicle location, a timestamp, and at least one other vehicle state datum, and wherein the vehicle location, the timestamp, and the at least one other vehicle state datum correspond to a time of the detected vehicle event...” Zachary [0085] discloses “The vehicle event data can include vehicle state information, an event type, registration information (e.g., one or more hashes, the session information), at least one timestamp (or other time indicator) (e.g., time of the detected vehicle event, time of generating the vehicle event report), vehicle identification information (e.g., vision sensor unique identifiers (MAC addresses), VIN of the vehicle), and/or various other information.” These passages of Zachary describes a vehicle event report message that includes a vehicle location and a timestamp (i.e., probe point), wherein the vehicle event data can further include vehicle identifiers such as forms of vehicle identification. 
Hannah [0049] was also previously cited and discloses “To prevent misuse of this historical information, the hashing result can be periodically changed in a way that is not ordinarily known by the central MATS servers. This can be accomplished using what is known as a salted hash, where a random numeric value (the “salt”) is combined with the vehicle license number before being run through the hashing algorithm.” The specification of the instant application recites that “wherein the probe point is paired with a hashed vehicle identifier, and wherein the hashed vehicle identifier was generated using a hash function on a timestamp of the probe point and a vehicle identifier determined among a plurality of vehicle identifiers assigned to the vehicle. Hannah [0049] teaches that the vehicle identifier may be randomized. The Examiner further notes that randomizing a vehicle identifier encompasses rotating and shuffling as by definition, randomize means to rearrange in an unsystematic manner (i.e., rotation, shuffling, etc.).
For these reasons, Zachary in combination with Hannah does teach “the plurality of vehicle identifiers are randomly rotated or shuffled for each of the plurality of probe points from the vehicle,” as argued by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                         
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662